DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 10/19/22.
Applicant's election with traverse of Group I in the reply filed on 10/19/22 is acknowledged. It should be noted that no explanation was provided for the traversal. Moreover, as set forth in the restriction requirement, the special technical feature linking the inventions of groups I-II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/19/22.
The reply filed 10/19/22 affects the application 16/769,465 as follows:
1.     Claims 1-12, the invention of Group I is prosecuted by the examiner.  Claims 13-18 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1-18 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the phrase “wherein the amount of at least one of N6-carboxy 3-methyllysine, N6-carboxy 3-ethyllysine, and pyrraline decreases in an animal who consumes the extruded pet food composition”.  However, this phrase renders the claim as being indefinite since it is unclear or unknown which process is being referred to in which the amount of at least one of N6-carboxy 3-methyllysine, N6-carboxy 3-ethyllysine, and pyrraline decreases in an animal who consumes the extruded pet food composition, and whether or not Applicant intends that the claimed composition be part of said process and if so how said process is part of Applicant’s claimed composition, especially since this claim is a product claim, not a method claim.
Claim 6 recites the phrase “wherein the amount of carnosine increases in an animal who consumes the extruded pet food composition”.  However, this phrase renders the claim as being indefinite since it is unclear or unknown which process is being referred to in which the amount of carnosine increases in an animal who consumes the extruded pet food composition, and whether or not Applicant intends that the claimed composition be part of said process and if so how said process is part of Applicant’s claimed composition, especially since this claim is a product claim, not a method claim.
Claim 7 recites the phrase “wherein the amount of dopamine sulfate increases in an animal who consumes the extruded pet food composition and/or the amount of 3-methyl catechol sulfate decreases in an animal who consumes the pet food composition”.  However, this phrase renders the claim as being indefinite since it is unclear or unknown which process is being referred to in which the amount of dopamine sulfate increases in an animal who consumes the extruded pet food composition and/or the amount of 3-methyl catechol sulfate decreases in an animal who consumes the pet food composition, and whether or not Applicant intends that the claimed composition be part of said process and if so how said process is part of Applicant’s claimed composition, especially since this claim is a product claim, not a method claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 9, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimeri et al. (US 2007/0092620 A1).	
Claim 1 is drawn to an extruded pet food composition comprising resistant starch in an amount of at least about 7%, by weight based on the total weight of the extruded pet food composition. Zimeri et al. disclose Applicant’s extruded food product comprising at least 30% by weight of resistant starch (an amylase-resistant starch type III) for animal use and therefore suitable as pet food product (see page 11, Example 1 [0087]). The extrusion is run with a specific mechanical energy input during the cooking process of 0.16 - 18 kWh/kg (see paragraph [0072], paragraph [0081] - paragraph [0082]; claims 1, 15, 16, 19, 20; tables 1-4 and paragraph [0016]). It should be noted that it is well settled that “intended use” of a composition or product, e.g., pet food, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  Also, it should be noted that Zimeri et al.’s extruded food product or composition is the same as Applicant’s claimed extruded food product or composition and should inherently also be a pet food. Also, it should be noted that Zimeri et al. disclose Applicant’s extruded food product comprising at least 48.11% by weight of resistant starch (Hi Maize 1043) (see as example, page 12, [0123]), Table 1).
Claim 4 is also anticipated by Zimeri et al. since Zimeri et al.’s product or composition is the same as Applicant’s product or composition and should inherent inherently also be a dog food. Claim 5 is also anticipated by Zimeri et al. since Zimeri et al.’s product or composition is the same as Applicant’s claimed product or composition and thus should inherently have the same property or effect of being able to decrease at least one of N6-carboxy 3-methyllysine, N6-carboxy 3-ethyllysine, and pyrraline in an animal who consumes the product or composition, increase. Claim 6 is also anticipated by Zimeri et al. since Zimeri et al.’s product or composition is the same as Applicant’s claimed product or composition and thus should inherently have the same property or effect of being able to increase carnosine in an animal who consumes the product or composition. Claim 7 is also anticipated by Zimeri et al. since Zimeri et al.’s product or composition is the same as Applicant’s claimed product or composition and thus should inherently have the same property or effect of being able to increase dopamine sulfate and/or decrease 3-methyl catechol in an animal who consumes the product or composition.
Claim 9 is a product-by-process claim wherein the Applicant claims “A pet food composition made by a method comprising: providing pet food raw materials for extrusion; and
extruding the pet food raw materials using an extrusion device; wherein the sum of the specific mechanical energy and the specific thermal energy of the extrusion device is less than 60 W.h/kg, wherein the ratio of specific mechanical energy to specific thermal energy is less than
0.5, and wherein the extruded pet food composition comprises resistant starch in an amount of at
least about 7% by weight based on the total weight of the pet food composition”. Zimeri et al. disclose an extruded food product comprising at least 30% by weight of resistant starch (an amylase-resistant starch type III) for animal use and therefore suitable as pet food product (see page 11, Example 1 [0087]). The extrusion is run with a specific mechanical energy input during the cooking process of 0.16 - 18 kWh/kg (see paragraph [0072], paragraph [0081] - paragraph [0082]; claims 1, 15, 16, 19, 20; tables 1-4 and paragraph [0016]). It should be noted that it is well settled that “intended use” of a composition or product, e.g., pet food, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  Also, it should be noted that Zimeri et al.’s extruded food product or composition is the same as Applicant’s claimed extruded food product or composition and should inherently also be a pet food.
A quotation from the MPEP (Manual of Patent Examining Procedure, 8 ed., August 2001) pertaining to Product-by-Process Claims is given below in order for further corroborate the reason for the aforementioned rejection.  The quotation states that “PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).”  Also, it should be noted that Zimeri et al. disclose Applicant’s extruded food product comprising at least 48.11% by weight of resistant starch (Hi Maize 1043) (see as example, page 12, [0123]), Table 1).
Claim 12 is also anticipated by Zimeri et al. since Zimeri et al.’s product or composition is the same as Applicant’s product or composition and should inherent inherently also be a dog food. Again, it should be noted that it is well settled that “intended use” of a composition or product, e.g., pet food or dog food, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zimeri et al. (US 2007/0092620 A1) as applied in claim 1 above, and further in view of Lin (CN 103907817 A; Machine-English Translation).	
Claim 2 is drawn to the extruded pet food composition according to claim 1, wherein a source of the resistant starch is at least one of whole corn and brewer’s rice. 
Zimeri et al. disclose an extruded food product comprising at least 30% by weight of resistant starch (an amylase-resistant starch type III) for animal use and therefore suitable as pet food product (see page 11, Example 1 [0087]). The extrusion is run with a specific mechanical energy input during the cooking process of 0.16 - 18 kWh/kg (see paragraph [0072], paragraph [0081] - paragraph [0082]; claims 1, 15, 16, 19, 20; tables 1-4 and paragraph [0016]). It should be noted that it is well settled that “intended use” of a composition or product, e.g., pet food, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  Also, it should be noted that Zimeri et al.’s extruded food product or composition is the same as Applicant’s claimed extruded food product or composition and should inherently also be a pet food. Also, it should be noted that Zimeri et al. disclose Applicant’s extruded food product comprising at least 48.11% by weight of resistant starch (Hi Maize 1043) (see as example, page 12, [0123]), Table 1).
Furthermore, Zimeri et al. disclose or suggest that the source of exemplary starches which may be employed in preparing enzyme-resistant starch include corn, potato, sweet potato, wheat, rice, sago, tapioca, waxy maize, sorghum, legume starch, brewer's spent grain, and mixtures thereof (see page 3, [0023]). Also, Zimeri et al. disclose or suggest that their product or composition can be consumed by human or animal (see page 10, [0082]).
The difference between Applicant’s claimed product or composition and the product or composition disclosed by Zimeri et al. is that Zimeri et al. do not disclose that the source of
their resistant starch is whole corn. 
Lin discloses a method of manufacturing whole corn and minor cereals powder and a whole corn and minor cereals flour product (see abstract). Furthermore, Lin discloses that resistant starch is contained in whole corn (see [0011]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Zimeri et al. product or composition comprising resistant starch in an amount such as at least 30% (which encompasses as at least 7% as claimed by Applicant), by weight based on the total weight of product or composition, and in which source of the resistant starch is whole corn as disclosed by Lin, in order to use it as an animal food such as a animal pet food or dog food, especially since Zimeri et al. disclose that their product or composition can be consumed by animals.
One having ordinary skill in the art would have been motivated to prepare Zimeri et al. product or composition comprising resistant starch in an amount such as at least 30% (which encompasses as at least 7% as claimed by Applicant), by weight based on the total weight of product or composition, and in which source of the resistant starch is whole corn as disclosed by Lin, in order to use it as an animal food such as a animal pet food or dog food, especially since Zimeri et al. disclose that their product or composition can be consumed by animals.

Claims 3, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zimeri et al. (US 2007/0092620 A1) as applied in claims 1 and 9 above, and further in view of Spears et al. (JOURNAL OF AOAC INTERNATIONAL VOL. 87, NO. 3, 2004, 787-791).	
The difference between Applicant’s claimed product or composition and the product or composition disclosed by Zimeri et al. is that Zimeri et al. do not disclose preparing the product or a composition as a kibble.
Lin discloses extrusion of starch has proven to be a useful means of using polysaccharides from native starches in kibbled or expanded diets (see page 788, left col., 2nd paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Zimeri et al. product or composition comprising resistant starch in an amount such as at least 30% (which encompasses as at least 7% as claimed by Applicant), by weight based on the total weight of product or composition, and to prepare it as a kibble as disclosed by Spears et al., in order to use it as an animal food such as a animal pet food or dog food, especially since Zimeri et al. disclose that their product or composition can be consumed by animals.
One having ordinary skill in the art would have been motivated to prepare Zimeri et al. product or composition comprising resistant starch in an amount such as at least 30% (which encompasses as at least 7% as claimed by Applicant), by weight based on the total weight of product or composition, and to prepare it as a kibble as disclosed by Spears et al., in order to use it as an animal food such as a animal pet food or dog food, especially since Zimeri et al. disclose that their product or composition can be consumed by animals.

Claims 8, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zimeri et al. (US 2007/0092620 A1).	
Claim 8 is drawn to the extruded pet food composition according to claim 1, wherein the amount of the resistant starch ranges from about 20% to about 30%, by weight based on the total weight of the extruded pet food composition.
Zimeri et al. disclose an extruded food product comprising at least 30% by weight of resistant starch (an amylase-resistant starch type III) for animal use and therefore suitable as pet food product (see page 11, Example 1 [0087]). The extrusion is run with a specific mechanical energy input during the cooking process of 0.16 - 18 kWh/kg (see paragraph [0072], paragraph [0081] - paragraph [0082]; claims 1, 15, 16, 19, 20; tables 1-4 and paragraph [0016]). It should be noted that it is well settled that “intended use” of a composition or product, e.g., pet food, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  Also, it should be noted that Zimeri et al.’s extruded food product or composition is the same as Applicant’s claimed extruded food product or composition and should inherently also be a pet food. Also, it should be noted that Zimeri et al. disclose Applicant’s extruded food product comprising at least 48.11% by weight of resistant starch (Hi Maize 1043) (see as example, page 12, [0123]), Table 1).
A quotation from the MPEP (Manual of Patent Examining Procedure, 8 ed., August 2001) pertaining to Product-by-Process Claims is given below in order for further corroborate the reason for the aforementioned rejection.  The quotation states that “ PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).”
Furthermore, Zimeri et al. disclose or suggest that the source of exemplary starches which may be employed in preparing enzyme-resistant starch include corn, potato, sweet potato, wheat, rice, sago, tapioca, waxy maize, sorghum, legume starch, brewer's spent grain, and mixtures thereof (see page 3, [0023]). Also, Zimeri et al. disclose or suggest that their product or composition can be consumed by human or animal (see page 10, [0082]).  In addition, Zimeri et al. disclose or suggest that their flour substitutes and doughs composition may comprise at least about 12.5% by weight, preferably at least about 15% by weight, most preferably at least about 25% by weight, for example about 35% by weight to about 40% by weight, of enzyme resistant starch type III (see page 6, [0045]).
The difference between Applicant’s claimed product or composition and the product or composition disclosed by Zimeri et al. is that Zimeri et al. do not disclose the resistant starch ranges from about 20% to about 30%, by weight based on the total weight of the extruded pet food composition. 
However, Zimeri et al. that Zimeri et al. disclose an extruded food product comprising at least 30% by weight of resistant starch (an amylase-resistant starch type III) for animal use and therefore suitable as pet food product.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Zimeri et al. product or composition comprising resistant starch in an amount such as 30%, by weight based on the total weight of product or composition, in order to use it as an animal food such as a animal pet food or dog food, especially since Zimeri et al. disclose that their product or composition can be consumed by animals.
One having ordinary skill in the art would have been motivated to prepare Zimeri et al. product or composition comprising resistant starch in an amount such as 30%, by weight based on the total weight of product or composition, in order to use it as an animal food such as a animal pet food or dog food, especially since Zimeri et al. disclose that their product or composition can be consumed by animals.
It should be noted that it is obvious to prepare Zimeri et al. product or composition comprising resistant starch in an amount such as 12.5 %, by weight based on the total weight of product or composition, especially since Zimeri et al. disclose or suggest that their flour substitutes and doughs composition may comprise at least about 12.5% by weight, of enzyme resistant starch type III (see page 6, [0045]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623